1.	 I should like first of all to extend to the President my sincere congratulations on his well-deserved election to the presidency of the General Assembly. His election emphasized the democratic nature of this body which, in giving practical expression to the sovereign equality of Member States, chooses its leaders on the basis of individual merit, international stature and achievement. In assuring him of my delegation's unqualified support and cooperation, I wish him great success in his task of presiding over the deliberations of this session.
2.	Permit me also to express my appreciation of the skillful and dynamic leadership provided by his predecessor, Mr. Abdelaziz Bouteflika of Algeria, during the twenty-ninth session and the seventh special session, all of which gave rise to momentous and historic decisions. The great achievements and successes attained by our Organization during his tenure of office are not only a source of pride and admiration for the capacity of our Organization, but also a true reflection of the dedication, statesmanship and valuable contribution of that great son of Africa to the purposes of this world body.
3.	A heavy burden of responsibility lies on the Secretary-General and his staff because of the increasing scope and complexity of the work of the United Nations. My delegation joins whole-heartedly in the many expressions of appreciation for the complete dedication of the Secretary-General, Mr. Kurt Waldheim, and the Secretariat as a whole, to the tasks connected with peace and progress.
4.	I wish to express also, at this stage, my Government's satisfaction with the continuing expansion and efficacy of the co-operation which exists between the United Nations and the Organization of African Unity [OA U]. This co-operation has proved to be of immense value in all areas of development and it gives heartening and practical support to the campaign against racial discrimination and colonialism.
5.	The accession of new States to membership in the United Nations brings us closer to the goal of universality. I am particularly happy to see the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique take their places as States Members of the world body, after long years of struggle and sacrifice on the part of their valiant peoples. Their success is an inspiration to those still under colonial and racist domination and a warning to the minority regimes that they cannot long succeed in their efforts to suppress the forces of liberation.
6.	On behalf of my Government, I take this opportunity to commend the Government of Portugal for having acted with determination, integrity and good faith in the fulfillment of its declared policy of promoting the speedy independence of those territories.
7.	With regard to Angola, my Government shares the hope of the members of the OAU that the liberation movements which were able to fight with discipline and dedication against colonialism will use those qualities to settle their differences, call a halt to the fratricidal armed struggle and devote their energies to the attainment of the cherished goal of independence and the consolidation of national unity.
8.	It is particularly important at this crucial stage in Angola's history that all outside efforts be directed towards the task of reconciliation and not towards purposes other than the achievement of independence, peace and security for the people of Angola.
9.	In considering the problems of this troubled area it is well to remember that throughout history nations of all degrees of development have suffered the agonies of civil strife. The majority have emerged from such troubles with their nationhood strengthened and have gone forward with the task of national reconstruction and development.
10.	It should have been possible for us to have welcomed, as full-fledged States Members of the United Nations, the representatives of the Republic of South Viet Nam and of the Democratic Republic of Viet Nam, had it not been for the opposition of
certain Powers in the membership of this Organization, My delegation must express its deep disappointment that the Vietnamese people, so long subjected to military aggression, are now the victims of diplomatic aggression. They have been unjustly denied membership in this world body a privilege which they clearly earned by their courageous struggle to recover their national independence and by the spirit of friendship and co-operation which they have shown to all States, in accordance with the principles of the Charter.
11.	In this connexion, it is also pertinent to pledge our unqualified support to the people of Korea in their desire to attain peaceful reunification of their fatherland. We strongly believe that it is high time that this Assembly gave practical expression to the joint communique of South and North Korea of 4 July 1972, which, among other things, provided for the elimination of external forces and the attainment of the goal of national unity by the Korean people. It is within this spirit that we reaffirm the need to promote the independent and peaceful reunification of Korea, so that the heroic people of that divided country can take their rightful place in the family of nations.
12.	It is with great satisfaction that my delegation notes the presence of the representatives of the Royal Government of National Union of Cambodia. We have always recognized and supported that Government as the legitimate one and Prince Sihanouk as the Head of State of Cambodia. We extend our congratulations to the people of Cambodia for their brilliant achievements and extend to them best wishes for future success in the task of nation-building and social reconstruction. It will be our delegation's pleasure to listen to the address this afternoon of Samdech Norodom Sihanouk, whose respected voice, though not heard in the United Nations lately, has nevertheless been raised on numerous occasions in the chambers of the third world and other international forums.
13.	In recent years we have talked a great deal in the United Nations about interdependence and the need for global action but, at the same time, we have withdrawn more and more into the opposing camps of rich and poor, old and new; industrialized and developing nations with an increasing loss of mutual confidence and trust. Such divergence of our political attitudes is a glaring fact of our contemporary world which has of late overshadowed most of the major issues facing mankind and of direct concern to this world body. It has been evident in the effort to establish a new world economic order; it affects the Middle East question; it is a feature of the campaigns against apartheid, racial discrimination and colonialism, and its latest manifestation is the widely divergent and sometimes conflicting opinions about the nature and machinery of the world Organization itself.
14.	My delegation sincerely hopes that the willingness shown by developed countries at the seventh special session to listen with respect to third-world voices, and the sympathy shown therefor, will crystallize into positive action not only to achieve the declared goals and objectives of a new world economic order but also to bring about just solutions to political and human rights problems involving peoples of the third world.
15.	The effects of apartheid suffered by millions of Africans in South Africa and Namibia and the attempt to impose an apartheid-type of society on the people of Zimbabwe are, of course, of serious concern to independent African countries in particular, and to mankind as a whole. We had hoped that the virulent form of racial discrimination which flourishes in southern Africa had been unquestionably established as a crime against the conscience of the world and a crime against humanity. But attempts to use all the resources of the United Nations system in the campaign to eliminate the blot on our world civilization are labeled in some quarters as the irresponsible or unenforceable decisions of a mechanical majority, while the expressions of our indignation at the systematic dehumanization of our brothers is often dismissed as rhetoric.
16.	In the face of our detractors' massive financial, economic, military and diplomatic involvement with South Africa we are asked to believe that it is only our methods that are questioned, not the substance of our protest.
17.	Our skepticism on this point is reinforced when we note the immediate outcry about and the diplomatic reprisals taken in regard to the recent execution of five convicted European terrorists in Spain. We cannot help but compare this reaction with the negative response to third-world efforts over the past decade to induce Member States to cut off diplomatic relations with the perpetrators of Sharpeville and the enforcers of an official terrorism which has taken the lives of countless Africans people whose only crime was to protest against intolerable and dehumanizing oppression. The deliberate misrepresentation of third- world actions is another negative approach calculated to sow seeds of mistrust and suspicion among Member States. A case in point is the misrepresentation of the General Assembly's use of its prerogative, at the twenty-ninth session, to reject the credentials of the South African delegation. That was an action taken only after repeated and solemn demands for an end to apartheid and to the illegal occupation of Namibia and, indeed, after 29 years of United Nations concern over and condemnation of South Africa's racist policies. In short, we see more indignation directed in some quarters against the campaign to end apartheid than against apartheid itself and that would seem to be an attitude that deserves our serious thought and attention.
18.	The grave and tragic developments of the situation in southern Africa continue to increase in intensity and dimension. South Africa is still in illegal occupation of Namibia; its people are still subjected to apartheid and police-state terrorism; and the authorities are still attempting to foster elements long rejected by the Namibian people and to suppress the voices of their legitimate leaders.
19.	It should now be apparent to all that Ian Smith has no intention of entering into negotiations leading to majority rule in Zimbabwe. Even pressure from the Vorster regime has not succeeded in moving him in the direction of a generally acceptable settlement. On their part the political leaders of the people of Zimbabwe need to close their ranks and continue their liberation struggle on a united front. Their present division and conflict can only weaken them and give their enemy the chance to exploit their differences in an effort to maintain the status quo. This strategy of the Smith racist regime and his supporters shall never be allowed to succeed.
20.	In South Africa the staggering truth is that the majority of the people over 17 million of them are being made aliens in their own homeland by a racist minority of 4 million. They are being dispossessed of their own national heritage and forced into migrant labor encampments in a process ironically described as national self-determination. A few cosmetic changes and a few surface reactions to economic pressures cannot hide this grim reality.
21.	Superficial peaceful overtones in the guise of detente cannot change the situation. Such a move is nothing but a tactical manoeuvre and a direct outcome of the political realities in southern Africa following the overwhelming victories scored by the liberation movements in the former Portuguese Territories and the subsequent emergence of the independent State of Mozambique and the forthcoming attainment of independence by Angola. The racist regimes are also confronted by international pressure and expressions of abhorrence against apartheid which have the cumulative effect of demonstrating the bankruptcy of racist rule in southern Africa.
22.	It is clear to my delegation that only rigorous, consistent and uncompromising opposition to the minority regimes, only the full use of all the measures of coercion available under the Charter, and wide and generous support for the liberation movements can ensure progress towards the stated goals of the United Nations in southern Africa, namely, the elimination of apartheid and the liberation of the people of Namibia and Zimbabwe.
23.	My delegation calls on all those States which have given little or no support in the past to the principles of the Lusaka Manifesto on Southern Africa, the Mogadiscio Declaration and the recent Declaration of Dar es Salaam to show a new spirit of understanding and co-operation towards the task of the liberation of southern Africa. We appeal particularly to the United States, now celebrating the bicentennial of the first successful war against colonial domination, to view the struggles of oppressed peoples today as a reflection of their own revolutionary struggle for freedom and independence. It is the duty of the United States Government to view the problem of Zimbabwe not in the light of economic interest, such as the supply of chrome and other raw material, but first and foremost in the context of the more serious and fundamental questions of human rights and universally accepted democratic principles of majority rule.
24.	It is a matter of satisfaction to my delegation that in many territories across this planet the process of self-determination has taken place peacefully and in accordance with resolution 1514 (XV) of 14 December 1960. We congratulate the people of Papua New Guinea, who have already celebrated their independence, and look forward to welcoming them to membership in the United Nations. We also congratulate the Comoros on the achievement of independence. However, we must firmly state our concern that the people of that Territory be left to shape their future freely without any foreign pressure or interference which would tend to jeopardize their sovereignty and independence.
25.	With respect to the political future of Seychelles, we are happy to note that a target date has been set for its independence and that the people of that Territory can now look forward to the attainment of their complete freedom in 1976.
26.	The serious situation prevailing in French Somaliland is of particular concern to my Government. For far too long the people of that Territory have been denied the opportunity to exercise fully and freely their right to self-determination and independence.
27.	The Somali Democratic Republic has always stated in no uncertain terms its firm adherence to the principle that the wishes, the true wishes, of the people of the Territory must constitute the paramount and fundamental basis of any arrangements for political change.
28.	The Chairman of the Provisional Military Administrative Council of Ethiopia, in his address to the Assembly of Heads of State and Government of the OAU held at Kampala this year, made a similar statement of principle. This was further echoed by the Ethiopian Minister for Foreign Affairs in his statement to this Assembly [2374th meeting]. The Somali Democratic Republic welcomes this forward-looking and positive approach by the Ethiopian Government. This is a significant move on the part of the Ethiopian Government and a step in the right direction. We trust that this declaration of intent will be given practical expression by the Ethiopian Government. In view of this development, the French authorities can no longer maintain that rival external claims could create a dangerous or unstable situation on the accession of the territory to independence.
29.	My delegation took careful note of the statement of the French Minister for Foreign Affairs on 26 September 1975, when he said: "France wishes to respect the decision of all Africans freely to determine their own destiny and to assume responsibility for their future under conditions of their own choosing." [2364th meeting, para. 43.]
30.	The problem in the past with regard to French Somaliland has been that the procedure for the exercise of the right to self-determination was not chosen by the majority of the people. Such a procedure, which was laid down by the French Government, was, according to international opinion as reflected in the press reports on the last referendum, most undemocratic and colonially oriented, to say the least. The wishes of the people in French Somaliland have never been expressed in a free and democratic climate. If France is indeed true to a progressive policy ol respect for the right of self-determination, as the Foreign Minister has stated in the General Assembly, it should itself insist that the wishes of the people ot French Somaliland be respected and that unconditional independence be granted to the territory.
31 Referring to the French Government's attitude towards African territories still under its colonial rule, the President of the Republic of Uganda and current Chairman of the OAU, Field Marshal Idi Amin Dada, in his recent address to this Assembly stated the following:
"In spite of France's negative attitude, the international community and OAU, in particular, have
been more than patient with France on matters relating to the decolonization of its African Territories. It is time for France to reciprocate ..." [2370th meeting, para. 99.]
My delegation fully agrees with President Amin in his aforesaid comment.
32.	Both the OAU summit meeting at Kampala and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima have reaffirmed their support for the struggle of the people of French Somaliland for national independence. My delegation is confident that the General Assembly will also call once again on France to grant unconditional independence to the people of the Territory in accordance with the principles of resolution 1514 (XV). We earnestly hope that France, which has played so notable a part in the historic process of decolonization in Africa, will not delay the granting of independence to the last of its African colonies.
33.	I turn now to the Middle East question, which has been confronting this world body almost since its inception. Any progress towards the settlement of this problem is to be welcomed. However, peace in the area will continue to be elusive until the rights of the Arab people of Palestine have been restored and until Israel withdraws from all Arab territory illegally seized in the war of June 1967. These prerequisites for peace have been reaffirmed repeatedly by international consensus and are provided for in Security Council resolutions 242 (1967) of 22 November 1967 and 338 (1973) of 22 October 1973. Twenty-seven years ago the General Assembly endorsed Count Folke Bernadotte's declaration with regard to the Palestinian people that the right of innocent people, uprooted from their homes by the present terror and ravages of war, to return to their homes should be reaffirmed and made effective.
34.	Today it is still necessary to redress the historic wrong done to the Palestinian Arabs who were forced into exile by a deliberate campaign of terror, the sole aim of which was to ensure the establishment and maintenance of an exclusive Zionist State, whatever the cost in terms of human suffering. The problem created then will not fade away and disappear. The Palestinian people have not, and never will, allow themselves to be swept off the stage of history in order that the supposed wrongs of a people lost in the mists of antiquity should be redressed. The Palestinians are not ghosts from the old past. They are physically with us today; we see their sufferings; we hear their anguished voices; we cannot, and should not, turn a deaf ear to their demands for justice.
35.	The majority of States Members of the United Nations have reaffirmed, in resolution 3236 (XXIX), the inalienable rights of the Palestinian people to self- determination and to national independence and sovereignty. This is a position based on reality, on the logic of history and on established principles of human rights and international law. There is also majority support for the leadership of the Palestine Liberation Organization [PLO] a decision which signifies recognition by the international community of the international status of the Palestinian people and which constitutes an essential step in the realization of their legitimate aspirations.
36.	Israel's occupation of Arab territory since 1967 has provided another cause of conflict in the Middle East. This occupation contravenes the principle of international law, reaffirmed in resolution 242 (1967), that the acquisition of territory through aggression is illegal.
37.	The extensive official Program of Jewish settlement in every area of occupied Arab territory, and in particular Jerusalem, amounts to annexation. These actions, together with the frequent violations of the human rights of the people of the occupied territories and the brutal acts of military aggression against neighboring civilian populations, are in flagrant contravention of international covenants and agreements and of the norms of international behavior.
38.	Israel's long record of contempt for United Nations resolutions and the threat posed by its aggressive and expansionist actions to regional and international peace and security must be countered by firm international action. The United Nations cannot be true to its own principles and yet remain passive in this matter. A growing consensus of world opinion shares this view. The OAU summit meeting at Kampala, in a strong expression of Afro-Arab solidarity, and the Lima Conference of Non-Aligned States have both called on the Security Council to take all necessary measures, including those stipulated under Chapter VII of the Charter, to force Israel to desist from its obstinate course. My delegation trusts that all those who genuinely seek peace in the Middle East will join in the call on the Security Council to act in accordance with its responsibilities.
39.	We believe, too, that in the case of Israel, as in the case of South Africa, the United Nations must consider its right, clearly set forth in the Charter, to suspend or remove from membership States whose grave and continued aggressions constitute a threat to international peace and security.
40.	As my delegation has maintained on other occasions, universality is our cherished goal, but not at any price.
41.	Before concluding my remarks on the Middle East I want to touch on a most dangerous development in that already explosive situation. I refer to the indiscriminate supply of arms and money to Israel, the aggressor in the Middle East, by the very State which purports to be working tirelessly for peace at the diplomatic level. More particularly, the Somali Democratic Republic and, I am sure, the overwhelming majority of Member States, find it inconceivable that the introduction of nuclear missiles could be contemplated by any State with a genuine wish for peace in that area. We trust that such action will not be taken, and that serious attention will be given to redressing the arms balance in the Middle East as an important step towards the ending of the arms race and the establishment of stability and security in the area.
42.	The situation in Cyprus is another cause for international concern and poses another threat to international security. Last year, in his address to the twenty-ninth session of the General Assembly, the President of the Supreme Revolutionary Council,
Major-General Mohamed Siad Barre, referring to the Cyprus problem, said:
"In this connexion, we feel that all the parties concerned should meet under the auspices of the United Nations with a view to seeking ways and means towards an appropriate settlement. To restore peace and stability in the island, we should ensure that the Cypriot people should be left to determine their own political future."5
43.	It is a matter of great satisfaction to my delegation that the problem has been entrusted to the Secretary-General, whose role and efforts hitherto have been most commendable. We are confident that the two communities in Cyprus will reach a negotiated settlement through the good offices of the Secretary-General of the United Nations.
44.	The United Nations has shown an exceptional capacity to respond to the needs of the world's peoples on a planetary basis. It has shown an overall concern for the development needs of the poor nations and established enterprises which deal with problems such as that of the world's population and its threatened environment. It continues to work towards the improvement of the health, living conditions and food supply of peoples. It has shown deep concern for the welfare of children, the hope of future generations, and wisely supported the fundamental social revolution aimed at raising the status of women and involving them in the processes of development.
45.	It is a chilling thought that all those global activities and the individual efforts of the world's peoples to establish just, secure and productive societies are constantly endangered by the threat of a nuclear holocaust, and could be instantly obliterated by a single mistake or miscalculation in the deployment of the nuclear weapons of the super-Powers. I need not dwell on the shameful and unnecessary waste of resources which, instead of being applied to the maintenance of the balance of terror, could be better utilized to fulfil the urgent human needs of the world's peoples.
46.	The smaller States and non-nuclear nations are engaged in a movement to create nuclear-free zones and zones of peace in order to protect their peoples, as far as possible, from the dangers of nuclear warfare. The movement has already had practical effect in Latin America. Its extension to Africa, the Middle East and South Asia, as proposed by many of the States of those areas, would provide a valuable contribution to international peace and stability. In addition, many non-nuclear States have already committed themselves to the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], of which my country was one of the first signatory parties, in a sincere effort to make a contribution to world peace.
47.	The nuclear Powers are now gravely concerned over the growing capability of smaller States to convert industrial atomic energy to military purposes, but those States have been given no incentive to preserve their non-nuclear status since there has been no significant progress in the much more fundamental and pressing problem of reducing the nuclear capabilities of the super-Powers. In this connexion we add our voice to those of the representatives of the third world in hoping that positive steps will be taken by all States, big and small, for the attainment of complete and total nuclear disarmament in the interest of world peace and progress, to which we are all committed.
48.	The Somali Democratic Republic, an Indian Ocean State, has always supported and continues to support the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. We deplore the joint decision of Great Britain and the United States to establish on the island of Diego Garcia an American naval base which will be a center for the exercise and display of American military power in the area. That development can only escalate big-Power rivalry in the Indian Ocean, increase international tensions and undermine the purposes of the Declaration of the Indian Ocean as a Zone of Peace.
49.	My Government fully endorses the proposal for a conference of littoral and hinterland States of the Indian Ocean. Such a conference would give added weight and practical support to the principles of the Declaration on that important area, which constitutes one of the great maritime crossroads of the world.
50.	The importance of economic issues in international affairs has been fittingly highlighted by two special sessions devoted to development and related questions. However modest the achievements of the seventh special session may have been, the atmosphere in which it was held provided a welcome sign that the relationship between the developing and developed countries can be based on dialog and co-operation rather than on conflict and confrontation.
51.	While my delegation is disappointed that the concept of a new world economic order is still viewed with reservations, and indeed with skepticism by some States, we welcome the fact that the seventh special session unanimously adopted a resolution [resolution 3362 (S-VII)] which incorporated the major principles of the Declaration and the Program of Action on the Establishment of a New International Economic Order and of the Charter of the Economic Rights and Duties of States. It remains to be seen to what extent these principles and the measures proposed by both the developed and the developing countries can be translated into specific terms.
52.	Important first steps have been taken in the form of specific proposals for the stabilization of export earnings, the liberalization of certain trade barriers and capital flow to developing countries for development investment. However, we hope to see progress on more fundamental questions, such as an integrated commodity scheme, the removal of non-tariff barriers and effective means for the transfer of real resources.
53.	My delegation considers the measures proposed with regard to the world food situation to be of particular importance, and we are happy that high priority has been given to that question.
54.	We also view with satisfaction the emphasis that has been placed on the special needs of the least developed of the developing countries, many of which, like Somalia, are prone to natural disasters that compound their development problems. My country has been affected for the last two years by a severe drought which destroyed a substantial part of the country's main source of export earnings, its livestock population. We have had to maintain more than a quarter of a million people in relief camps, apart from over half a million others who are being cared for outside the camps, and we have now embarked on a Program for the resettlement and rehabilitation of the drought- affected nomadic population. I should like to express in this forum the appreciation and gratitude of my Government to many countries for the generous assistance we have received, and also to the Secretary- General, Mr. Kurt Waldheim, who was instrumental in arranging the invaluable assistance we received through the United Nations system, especially through the Office of the United Nations Disaster Relief Coordinator.
55.	My Government is faced with difficult tasks, but we have always taken pains to emphasize the need for national self-reliance, and the Somali people are involved at all levels with the work of resettlement and rehabilitation. We are confident that the national effort, together with continued international support, will enable us to meet successfully the challenges which face us.
56.	One of the recurring items in the agenda of the General Assembly is the strengthening of the role of the United Nations with regard, inter alia, to the maintenance and consolidation of international peace and security. It will be difficult to determine the role of the United Nations unless there is a clear consensus  and there does not seem to be one at the present time about the very nature of the world body.
57.	Some would have us believe, for example, that the United Nations, which once took such authoritarian actions as the partition of Palestine and Korea, was never meant to be an organization which could intervene decisively to influence the course of events, and that it is merely a sounding board for international opinion.
58.	The procedures established by the Charter for the conduct of the General Assembly are certainly those of a parliamentary democracy. But some States now maintain that decisions arrived at by majority vote are without value and that consensus is the only valid basis for United Nations action. It is difficult to know what we are to make now of controversial decisions of the past, such as the recognition of the State of Israel, which were forced through the General Assembly by narrow majorities. But of course it is not narrow majorities which cause so much concern today but large majorities, which is an unusual twist of the democratic ideal. There is a movement also to make the General Assembly reflect the elitist structure of the Security Council, as though the preponderance of power of that body were not already sufficient.
59.	Since the differences of opinion about the nature of the United Nations and the competence of its organs affect the way in which important issues are dealt with, it is important that there should be wide and open discussion and full and clear understanding of basic positions.
60.	Proposals for constitutional change are already being considered by the Ad Hoc Committee on the Charter of the United Nations. It is of course essential that all serious proposals for changing the principles and procedures that guide the work of the United Nations should be directed through the proper channels. If it is proposed, for example, that majority vote should be completely replaced by consensus or that the General Assembly should no longer be master of its own procedures, then such fundamental aspects of the General Assembly's constitutional life can be re-examined. But these views cannot be stated as though they represent an existing reality or arrangements that can be simply brought about.
61.	With regard to the review of the Charter, my Government believes that the Charter, in spite of its flexibility, is inevitably limited by the perspectives and the conditions that existed 30 years ago. It needs to be revised to reflect changing realities of the contemporary world. The Security Council, for example, no longer truly reflects the world's power structure. The centers of power have shifted since 1945 from some areas to other areas, from some nations to other nations.
62.	And we must ask what the power structure in the Security Council should represent today. Surely not the Second World War victory of the Allies over the Axis. Does the Security Council not have a duty, today, to be responsive to the will of the other 136 Member States which represent the vast masses of the world's peoples? Are these 136 States merely spectators while the big five alone are the actors which dominate the world stage? Are the 136 States Members to be forever subject to the whims of a group brought together and established in power by one of the accidents of history? These questions are pertinent in view of recent abuses of the power of the Security Council. The triple veto exercised over South Africa and Namibia and the one veto over Vietnamese membership raise the question of whether there should not be some mechanism to limit the use of the veto and establish a measure of accountability in the Security Council. It also raises the question of whether the Council should not be enlarged to reflect the new interests and attitudes of a major segment of our world civilization.
63.	I should like to emphasize that the United Nations is a living organism and like all living organisms must change if it is to preserve its vitality. The nations of the world have given the United Nations tremendous responsibilities for global organization. We must also give it the capacity to deal fairly and comprehensively with the new realities of our time. I am confident that we will take positive and practical measures in this regard.
64.	In conclusion, I consider it most fitting and pertinent to quote a significant extract from the address of my President, Major-General Mohamed Siad Barre, then current Chairman of the OAU, at the twenty- ninth session of the General Assembly, which reads as follows:
"We still live in a world divided between rich and poor; a world where imperialism, colonialism, neo-colonialism and racism" and Zionism "still exist in many of its parts; a world which is still under the threat of nuclear war; a world that is governed by economic systems which are unjust. I am sure that none of us has any illusions about the magnitude of these problems."6
65.	While we take note of the progress made towards peace and the relaxation of international tension and conflict in various areas of the globe, we are still confronted with most of the serious problems indicated by our President's address. I am confident that we have both the will and capacity to deal with these problems which constitute a major threat to inter-national peace and security. Wishful though it may sound to some of us, let us hope, however, that by the time the thirty-first session of the General Assembly is convened we will have witnessed the total eradication of the evils of colonialism and imperialism, we shall have shattered the day-dreams of the perpetrators of racism and apartheid, and we shall have eliminated the perils of Zionism, thus realizing some of the fundamental aims and purposes of our noble Organization.



